Citation Nr: 1610393	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to June 1967, including service in Vietnam.  The Veteran died in 2008.  The appellant is the Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.

In April 2014, the Board remanded the instant claim to the RO to afford the appellant a requested hearing.

In November 2015, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the record was held open for 60 days to allow for the submission of additional evidence.  In February 2016, the appellant submitted evidence in support of her appeal-namely, the Veteran's private treatment records and a timeline of his treatment.  Notably, however, such submissions are duplicative of evidence previously of record and considered.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals documents that consist of various adjudicatory documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran died in September 2008 at the age of 63; his death certificate lists his immediate cause of death as metastatic adenocarcinoma of esophagus, as well as lists another significant condition contributing to death but not resulting in the underlying cause as chronic obstructive pulmonary disease (COPD).

3.  At the time of the Veteran's death in September 2008, service connection was in effect for tinnitus, rated as 10 percent disabling. 

4.  Although the Veteran service in Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicides (to include Agent Orange), esophageal cancer is not among the diseases recognized by the VA Secretary as etiologically related to such exposure.

5.  The metastatic adenocarcinoma of esophagus resulting in the Veteran's death first manifested many years following the Veteran's separation from service, and there is no persuasive evidence of a medical relationship, or nexus, between the cause of the Veteran's and either service or service-connected disability.

6.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1154(b), 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                      § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).   Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for dependency and indemnity compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a October 2008 pre-rating letter, the RO explained to the appellant what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, and what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected. 
Although this letter did not advise the appellant of what disabilities had been awarded service connection or the criteria for establishing a disability rating or effective date of award such decision is not prejudicial to the appellant, inasmuch as, as explained below, none of these matters is implicated in the decision on appeal.  

Notably, moreover, neither the appellant nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For DIC claims under 38 U.S.C.A. § 5103A(a), VA is required to provide assistance if a reasonable possibility exists that such assistance would aid in substantiating the claim. DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

Additionally, the record contains all available and identified pertinent medical evidence, to include the Veteran's treatment records, private treatment records, the Veteran's death certificate and a transcript of the November 2015 hearing (a hearing which was conducted pursuant to the Board's April 2014 remand).  There is no indication that any pertinent records are outstanding.  Notably, the Veteran died at a private hospital and no autopsy was performed.  Moreover, there are no outstanding requests to obtain any private medical records which the appellant has both identified and authorized VA to obtain on her behalf.   See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence). 

As regards the November 2015 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned identified the claim on appeal as entitlement to service connection for the cause of the Veteran's death.  Also, information was solicited regarding the appellant's contentions and circumstances during the Veteran's service and etiology of his metastatic adenocarcinoma of esophagus, including her argument that the Veteran's lung cancer was independent of his esophageal cancer.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim being decided on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  There has been no indication that the appellant has any further information or evidence to submit in support of her claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The appellant contends that the Veteran's death is the result of his service, specifically his presumed exposure to herbicides.  Specifically, she alleges that the Veteran actually died of lung cancer, as his esophageal cancer had been in remission, that it was his lung cancer that had metastasized into esophageal cancer and that his lung cancer was independent from his esophageal cancer.

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Generally, minor service-connected disabilities, particularly those of a static nature or not affecting a major organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health, rendering the veteran materially less capable of resisting the effects of the other diseases primarily causing death.  Where the service-connected condition affects the vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).   See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).   Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability was caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. Respiratory cancers are among those designated diseases.  38 C.F.R. § 3.309(e). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

The Veteran was born in January 1945.  He died in October 2008.  His death certificate lists his immediate cause of death as metastatic adenocarcinoma of esophagus, and lists another significant condition contributing to death but not resulting in the underlying cause as COPD.  The approximate interval between onset of esophagus cancer and death was identified as "months."   However, it was noted that tobacco use contributed to death.  The Veteran died at a private hospital and no autopsy was performed.   During his lifetime, service connection was established only for tinnitus, rated as 10 percent disabling.

Initially, based on the evidence cited above, the Board first finds that the Veteran died in October 2008 at the age of 63 with an immediate cause of death of metastatic adenocarcinoma of esophagus.  The death certificate also listed the another significant condition contributing to death but not resulting in the underlying cause as COPD and that tobacco use contributed to his death.  Notably, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103.  Moreover, to the extent the appellant argues a cause of death other than metastatic adenocarcinoma of esophagus, the opinion of the physician who determined the cause of the Veteran's death possess greater training and expertise than the appellant in identifying medical diseases, disabilities and causes of death.  The Board also notes the testimony of the appellant during her November 2015 hearing that she had no written medical opinion supporting her contention that the Veteran's lung cancer was independent of his esophageal cancer.

The Board further finds that the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  The service medical records are completely negative for findings or diagnoses of any carcinoma, and there is no medical evidence that any cancer was manifested (to any degree) during the first post-service year.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of esophageal cancer is reflected in the March 2006 clinical records-many decades after the Veteran's service.  These records reflect that esophageal cancer had its onset in 2006, and then metastasized to the Veteran's lungs. 

Significantly, moreover, the record includes no competent evidence or opinion even suggesting that there exists a medical relationship between esophageal cancer and Veteran's military service, and neither the appellant nor her representative has presented, identified or alluded to the existence of any such evidence.  Furthermore, on these facts, additional action to obtain a medical opinion in this regard is not required.

Pertinent legal authority on this point provides that VA must assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A.        § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this case, the Board finds that there is no competent, credible, or persuasive indication that the cause of death may be associated with service.  Therefore, a medical opinion is unnecessary. As noted, the evidence does not show that there was any disease, injury, event, or symptomatology in service to which the Veteran's death could have been related.  As such, there is nothing in service for a medical professional to consider a possible starting point for a service-associated etiology.  Under these circumstances, there is no reasonable possibility that such assistance would aid in substantiating the claim, and neither the appellant nor her representative has asserted otherwise. 

Finally, as for any direct assertions by the appellant and/or her representative as to the actual type of cancer that the Veteran died from, and the etiology of such cancer, the Board finds that such assertions provide no basis for allowance of the claim. 

As noted, lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis).

Here, the type of cancer resulting in the Veteran's death, and the relationship between such cancer and the Veteran's service are complex medical matters within the province of trained medical professionals.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of disability resulting in the Veteran's death is a complex medical matter that falls outside the realm of common knowledge of a lay person.  Here, neither the appellant nor her representative is  shown to have the medical training and expertise to competently render a probative opinion as to the Veteran's cause of death, or the relationship between either service or service-connected disability and the Veteran's death, and the appellant is not reporting a diagnosis contemporaneous with service or associated symptoms observed in service.  As such, the lay assertions in this regard have no probative value. 

On this record, the Board must conclude that the cause of the Veteran's death, identified as metastatic adenocarcinoma of esophagus, first manifested many years following the Veteran's separation from service, and there is no medical suggestion of a medical relationship, or nexus, between the caused of his death and either service or service-connected disability.  In short, the competent, probative evidence simply does not support a finding that a disability of service origin caused or contributed substantially or materially to cause of the Veteran's death. 

Notably, the Veteran's death certificate reflects that he died in October 2008 due to metastatic adenocarcinoma of esophagus which had an interval of "months" before the onset of death.  There is no argument of record, or medical records suggesting, that the Veteran's esophagus cancer manifested in service or to a compensable degree within one year of service discharge.   

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56. 





      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


